Citation Nr: 1604578	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision and notification letter issued by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for Parkinson's disease.  The Veteran's notice of disagreement (NOD) was received in March 2014.  A statement of the case (SOC) was issued in April 2014, and a substantive appeal was received in June 2014.

Also as an initial matter, the Board notes that in December 2015, the Veteran submitted additional evidence that has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, as the Veteran's substantive appeal was received after February 2, 2013, he is presumed to have waived initial AOJ review of such evidence.  See 38 U.S.C.A. § 7105(e) (2014).  Importantly, the Veteran did not request in writing that the AOJ initially review the December 2015 submission.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's service personnel records show that he served in the Republic of Vietnam from September 1970 to May 1971.
 
2. It is reasonably shown by the record that the Veteran has a diagnosis of Parkinson's disease, which is a disease listed as being associated with exposure to certain herbicide agents.


CONCLUSION OF LAW

Service connection for Parkinson's disease is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for Parkinson's disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Also, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Parkinson's disease is an enumerated disease. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in question that the Veteran was exposed to herbicides while in service.  His service personnel records, to include his DD 214, show that he served in the Republic of Vietnam from September 1970 to May 1971.  Therefore, his exposure to herbicides in the course of his service in the Republic of Vietnam is presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Instead, the central question to be addressed in this case is whether the Veteran has (or at any point during the appeal period has had) a diagnosis of Parkinson's disease.  The competent evidence of record includes the report of a VA examination conducted in October 2012, a supplemental VA medical opinion obtained in June 2013, copies of the Veteran's postservice private treatment records, and statements from his treating neurologist received in June 2014 and December 2015.

On October 2012 VA examination, it was the examiner's opinion that the Veteran had "signs and symptoms of Parkinson's disease or Parkinsonism based on [his] physical examination and the veteran's history."  The examiner noted, however, that the medical records furnished by VA for him to review did not show treatment or include a diagnosis of Parkinson's disease.  Therefore, it was his suggestion that "the best option [was] to have a specialist evaluate [the] veteran to confirm [his] findings and provide a definitive diagnosis as [he did] not have a test or study to confirm [his] findings."

Subsequent to the October 2012 VA examination, copies of treatment records were obtained from the Veteran's private healthcare provider, Kaiser Permanente.  These records show that in May 2011, the Veteran was seen by the neurology department for generalized weakness and reports of falling.  On neurological examination, the Veteran presented with cogwheel rigidity and mild tremor at rest in the right upper extremity and stiffness in the right lower extremity.  Parkinson's disease was assessed, and the Veteran was prescribed Sinemet.  Since that original date of diagnosis, the Veteran has continued to be treated for and followed by his physicians for Parkinson's disease.  
In June 2013, the Veteran's claims file was forwarded to a VA medical opinion provider for reconciliation as to whether the Veteran had a diagnosis of Parkinson's disease.  After reviewing the conflicting medical evidence, the VA medical opinion provider opined:

Based on medical records review, it is less likely than not that the veteran has a diagnosis for Parkinson's disease.  The veteran was apparently admitted [in September 2010] for right-sided weakness secondary to a stroke.  The veteran was also intoxicated and had a history of alcohol abuse.  There were no other medical records showing any Parkinson's disease.  Then [in May 2011 the Veteran's treating neurologist, Dr. P.A.] who gave the same history of stroke diagnosed the veteran with Parkinson's and started [him] on Sinemet.  However, on review of his report there are no signs of tremors, ataxia or bradykinesia and a question of Parkinson's disease is given by my opinion at this time because the veteran's diagnosis based on medical records is late effect [cerebrovascular accident] with right-sided hemiparesis.  Therefore it is less likely than not that the veteran is with Parkinson's disease because there are no medical records to show except for a diagnosis of Parkinson's disease by [Dr. P.A.] without any evidence of physical findings related to Parkinson's disease.  It is at least as likely as not that [the October 2012 VA examiner] found the same negative findings for Parkinson's and could not give a diagnosis of Parkinson's disease.  However, if there are other medical records in 2011 to prove that the veteran actively developed Parkinson's disease an opinion may be changed in the near future.

In June 2014, the Veteran submitted a statement dated in December 2013 from his treating neurologist, Dr. P.A., who stated, "[The Veteran] has symptoms of parkinsonism and is responding to Sinemet.  Possibility of relation to his agent orange exposure as the reason can be considered."  Dr. P.A. submitted another statement in November 2015, which was received by VA in December 2015; it stated, "[The Veteran was seen in the office today for a medical appointment.  He has parkinson [sic] disease and is under my treatment for the past 5 years."

Based on the foregoing information, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran has a current diagnosis of Parkinson's disease.  In reaching this decision, the Board acknowledges the opinion by the June 2013 VA medical opinion provider who opined that it was less likely than not that the Veteran had a diagnosis of Parkinson's disease.  The Board notes, however, that this opinion was provided by a family physician and was based on a review of the Veteran's claims file without a physical examination of the Veteran.  In contrast, the Veteran's diagnosis of Parkinson's disease was provided by a neurologist who has examined the Veteran and continues to treat him for such, to include prescribing medication for that disability.  

Furthermore, the Board notes that when the June 2013 VA medical opinion provider relied on the October 2012 VA examiner's opinion to support her finding that the Veteran did not have a current diagnosis of Parkinson's disease, she stated, "It is at least as likely as not that [the October 2012 VA examiner] found the same negative findings for Parkinson's and could not give a diagnosis of Parkinson's disease."  However, contrary to her characterization of the evidence, the October 2012 VA examiner did not report "negative findings for Parkinson's."  Rather, it was his opinion that the Veteran had signs and symptoms of Parkinson's disease based on his physical examination and the Veteran's history.  He then declined to give a diagnosis because it was his opinion that an evaluation by a specialist was needed to confirm his findings as he did not have a test or study to confirm his findings.  As a family physician, the June 2013 VA medical opinion provider is not a specialist, nor did she conduct an evaluation of the Veteran.  Instead, as noted, she reviewed the Veteran's claims file to formulate her opinion.  

In conclusion, the Board finds that the evidence of record reasonably establishes that the Veteran has a diagnosis of Parkinson's disease.  As his exposure to herbicides is also established, he is entitled to service connection for this disability on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


